PROMISSORY NOTE WITH REVOLVING FEATURE $  5,000,000.00   
July 2, 2008 


BORROWER NAME AND ADDRESS:  LENDER NAME AND ADDRESS:      1ST UNITED BANCORP,
INC., 
a Florida corporation (Borrower) 
One North Federal Highway 
Boca Raton, Florida 33432  SILVERTON BANK, N.A. (Bank)   
3284 Northside Parkway,   
Atlanta, Georgia 30327 

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, at its office indicated above or wherever else Bank may
specify in writing, the sum of Five Million and 00/100 Dollars ($5,000,000.00)
or such sum as may be advanced and outstanding from time to time, with interest
on the unpaid principal balance at the rate and on the terms provided in this
Promissory Note With Revolving Feature (including all renewals, extensions or
modifications hereof, this "Note").

1. USE OF PROCEEDS. Borrower shall use the proceeds of the loan(s) evidenced by
this Note for the commercial purposes of Borrower in supporting the working
capital needs of the Subsidiary as defined herein below.

2. SECURITY. This Note is secured by one hundred percent (100%) of all issued
and outstanding shares of capital stock in 1st United BANK, a Florida banking
corporation/Borrower’s subsidiary (“Subsidiary”).

3. VARIABLE INTEREST RATE. The interest rate on this Note is subject to change
from time to time. The interest on this Note shall accrue on the unpaid
principal balance of this Note from the date hereof at the rate equal to the
LIBOR 90 day index (the “LIBOR Rate”), as the LIBOR Rate is published from time
to time by the British Bankers’ Association (as of June 25, 2008, 2.81%), plus
200 basis points (2.00%), however, in no event shall the interest rate on this
Note be less than 4.50% . The interest rate will be adjusted daily to reflect a
change in the LIBOR Rate. The foregoing is a reference rate for information and
use of the Bank herein in establishing the actual rates to be charged to
Borrower and does not necessarily constitute its lowest or best rate. In the
event the interest rate defined above shall no longer be published, then in such
event the Bank shall, in its sole discretion, select a comparable money center
bank index and give notice to the Borrower. The change in the interest rate is
effective whether or not Bank gives Borrower notice of the change.

4. DEFAULT RATE. In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations shall bear interest at the interest rate of 18% per
annum ("Default Rate"). The Default Rate shall also apply from acceleration
until the Obligations or any judgment thereon is paid in full.

5. INTEREST AND FEE(S) COMPUTATION (ACTUAL/360). Interest and fees, if any,
shall be computed on the basis of a 360-day year for the actual number of days
in the applicable period ("Actual/360 Computation"). The Actual/360 Computation
determines the annual effective yield by taking the stated (nominal) rate for a
year's period and then dividing said rate by 360 to determine the daily periodic
rate to be applied for each day in the applicable period. Application of the
Actual/360 Computation produces an annualized effective rate exceeding the
nominal rate.

DOCUMENTARY STAMP TAXES IN THE AMOUNT REQUIRED BY LAW ARE BEING PAID DIRECTLY TO
THE DEPARTMENT OF REVENUE.

--------------------------------------------------------------------------------

6. PREPAYMENT COMPENSATION. Principal may be prepaid in whole or in part at any
time without premium or penalty, provided however, that if Borrower closes the
line of credit as evidenced by this Note prior to maturity (with the exception
if Borrower is sold to an unrelated person or entity), Borrower shall be subject
to a One Hundred Fifty Thousand and 00/100 Dollar ($150,000.00) prepayment
penalty. Any prepayment in whole or in part shall include accrued interest and
all other sums then due under any of the Loan Documents. No partial prepayment
shall affect the obligation of Borrower to make any payment of principal or
interest due under this Note on the due dates specified. Notwithstanding the
foregoing, Borrower must maintain a minimum outstanding principal balance of
Five Hundred Thousand and 00/100 Dollars ($500,000.00) at all times during the
Term of this Note and the loan it evidences.

7. ACCURATE FINANCIAL INFORMATION. Borrower represents and covenants to Bank
that on and after the date of this Note: (i) all financial statements of
Borrower or Subsidiary furnished to Bank are correct and accurately reflect in
all material respects the financial conditions of Borrower or Subsidiary, as the
case may be, as of the respective dates thereof; (ii) Borrower maintains
adequate records and books of account in which complete entries are made in
accordance with tax method principles, consistently applied reflecting all
financial transactions of borrower, and (iii) at such times as Bank requests,
Borrower will furnish Bank with such financial information as Bank may
reasonably request. Notwithstanding the forgoing, Borrower and Subsidiary are to
provide updated financial information as more particularly set forth in the Loan
Agreement, as defined below.

8. REPAYMENT TERMS. The Term of this Note shall be twelve (12) years. For the
initial two (2) years, interest only shall be paid in consecutive quarterly
installments commencing on the 2nd day of October, 2008 and on the same day of
each quarter thereafter (the “Initial Period”). Immediately following the
Initial Period, payments of principal plus interest (based upon a ten (10) year
amortization schedule) shall be due on a monthly basis beginning on the 2nd day
of August, 2010 and on the same day of each month thereafter. On July 2, 2020
(the “Maturity Date”), Borrower shall pay all outstanding principal and accrued
and unpaid interest, and any and all other amounts due Bank, in full.

9. REVOLVING FEATURE. Borrower may borrow, repay and re-borrow hereunder at any
time, up to a maximum aggregate amount outstanding at any one time equal to the
principal amount of this Note, provided that Borrower is not in default under
any provision of this Note, any other Loan Document executed in connection with
this Note, or any other note or other loan documents now or hereafter executed
in connection with any other obligation of Borrower to Bank, and provided that
the borrowings hereunder do not exceed any borrowing base or other limitation on
borrowings by Borrower as more particularly set forth in the Loan and Stock
Pledge Agreement dated as of even date herewith (the “Loan Agreement”). Bank
shall incur no liability for its refusal to advance funds based upon its
determination that any conditions of such further advances have not been met.

Advances under this Note must be requested in writing by Borrower. Any one of
the following people are authorized to request advances and authorized payments
under the line of credit: John Marino, as Executive Vice President/CFO. Borrower
agrees to be liable for all sums either (a) advanced in accordance with the
instructions of an authorized person or (b) credited to any of Borrower’s
accounts with Bank. Bank will have no obligation to advance funds under this
Note if: (A) Borrower or any Subsidiary is in default under the terms of this
Note or any agreement that Borrower or any Subsidiary has with the Bank after
the expiration of any applicable cure periods, (B) Borrower or Subsidiary ceases
doing business or is insolvent, (C) Borrower has applied funds provided pursuant
to this Note for purposes other than those authorized by Bank, or (D) Bank in
good faith believes itself insecure.

10. APPLICATION OF PAYMENTS. Monies received by Bank from any source for
application toward payment of the Obligations shall be applied to accrued
interest and then to principal. If a Default occurs, monies may be applied to
the Obligations in any manner or order deemed appropriate by Bank.

If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.

11. DEFINITIONS. Loan Documents. The term "Loan Documents", as used in this Note
and the other Loan Documents, refers to all documents executed in connection
with or related to the loan evidenced by this Note and includes, without
limitation, this Note, the Loan Agreement, that certain commitment letter dated
June 17, 2008 from Bank to Borrower (the “Commitment”) guaranty agreements,
security

Page 2

--------------------------------------------------------------------------------

agreements, security instruments, financing statements, mortgage instruments,
any renewals or modifications, whenever any of the foregoing are executed.
Obligations. The term "Obligations", as used in this Note and the other Loan
Documents, refers to any and all indebtedness and other obligations under this
Note and the other Loan Documents between Borrower and Bank, and any other
obligations or agreements between Borrower and Bank. Certain Other Terms. All
terms that are used but not otherwise defined in any of the Loan Documents shall
have the definitions provided in the Uniform Commercial Code.

12. LATE CHARGE. If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more days.

Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank's right to collect such late charge or to collect
a late charge for any subsequent late payment received.

13. ATTORNEYS' FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Bank's
reasonable expenses incurred to enforce or collect any of the Obligations
including, without limitation, reasonable paralegals', attorneys' and experts'
fees and expenses, whether incurred without the commencement of a suit, in any
trial, arbitration, or administrative proceeding, or in any appellate or
bankruptcy proceeding. Should a suit be brought because of the breach of any
covenants under this Obligation, the non-prevailing party shall pay the
prevailing party all expenses of such suit and any appeal thereof, including a
reasonable attorney’s fee.

14. USURY. If at any time the effective interest rate under this Note would, but
for this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

15. DEFAULT. If any of the following occurs and is not cured within thirty (30)
days of written notice, a default ("Default") under this Note shall exist:
Nonpayment; Nonperformance. The failure of timely payment or performance of the
Obligations or Default under this Note, the Loan Agreement, Commitment or any
other Loan Document or any other indebtedness of Borrower to Bank, by the
Borrower or any endorser. False Warranty. A warranty or representation made or
deemed made in the Loan Documents or furnished to the Bank in connection with
the loan evidenced by this Note proves materially false, or if of a continuing
nature, becomes materially false. Cessation; Bankruptcy. The death of,
appointment of a guardian for, dissolution of, termination of existence of, loss
of good standing status by, appointment of a receiver for, assignment for the
benefit of creditors of, or commencement of any bankruptcy or insolvency
proceeding by or against Borrower, its Subsidiary or affiliates, if any, or any
general partner of or the majority ownership interests of Borrower, or any party
to the Loan Documents. Material Business Alteration. Without prior written
consent of Bank, a material alteration in the kind or type of Borrower's
business. Material Capital Structure or Business Alteration. Without prior
written consent of Bank, (i) a material alteration in the kind or type of
Borrower's business, if any; (ii) the sale of substantially all of the business
or assets of Borrower or any Subsidiary, or a material portion (10% or more) of
such business or assets if such a sale is outside the ordinary course of
business of Borrower or any Subsidiary, or more than 25% of the outstanding
stock or voting power of or in Borrower in a single transaction or a series of
transactions; (iii) any transfer of corporate stock or membership
units/interests directly or indirectly by the Borrower; (iv) should any Borrower
enter into any merger or consolidation or (v) Bank determines in good faith, in
its sole discretion, that the prospects for payment or performance of the
Obligations are impaired or a material adverse change has occurred in the
business or prospects of Borrower, financial or otherwise. Notwithstanding the
foregoing, a Default shall only occur under sections (ii), (iii), and (iv) of
this Paragraph 15, if Borrower is not the surviving entity, and transactions
between wholly owned subsidiaries and Borrower are excluded as an event of
Default. Financial Covenants. The failure of meeting any or all Financial
Covenants and/or conditions as listed in the Loan Agreement and/or Commitment.

16. REMEDIES UPON DEFAULT. If a Default occurs under this Note or any of the
Loan Documents, Bank may at any time thereafter, take the following actions:
Acceleration Upon Default. Accelerate the maturity of this Note and, at Bank’s
option, any or all other Obligations between Borrower and Bank; whereupon this
Note and the accelerated Obligations shall be immediately due and payable;
provided, however, if the Default is based upon a bankruptcy or insolvency
proceeding commenced by or against Borrower or any endorser of this Note, all
Obligations shall automatically and immediately be due and

Page 3

--------------------------------------------------------------------------------

payable. Cumulative. Exercise any rights and remedies as provided under the
Note, Loan Agreement, and other Loan Documents, or as provided by law or equity.

17. FINANCIAL AND OTHER INFORMATION. Borrower shall deliver to Bank such
information as Bank may reasonably request from time to time, including without
limitation, financial statements and information pertaining to Borrower's
financial condition as more particularly set forth in the Loan Agreement. Such
information shall be true, complete, and accurate.

18. WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note
and other Loan Documents shall be valid unless in writing and signed by an
officer of Bank. No waiver by Bank of any Default shall operate as a waiver of
any other Default or the same Default on a future occasion. Neither the failure
nor any delay on the part of Bank in exercising any right, power, or remedy
under this Note and other Loan Documents shall operate as a waiver thereof, nor
shall a single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

Each Borrower or any person liable under this Note waives presentment, protest,
notice of dishonor, demand for payment, notice of intention to accelerate
maturity, notice of acceleration of maturity, notice of sale and all other
notices of any kind. Further, each agrees that Bank may extend, modify or renew
this Note or make a novation of the loan evidenced by this Note for any period,
and grant any releases, compromises or indulgences with respect to any
collateral securing this Note, or with respect to any other Borrower or any
other person liable under this Note or other Loan Documents, all without notice
to or consent of each Borrower or each person who may be liable under this Note
or any other Loan Document and without affecting the liability of Borrower or
any person who may be liable under this Note or any other Loan Document.

19. MISCELLANEOUS PROVISIONS. Assignment. This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns. Bank's
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank. In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein. Borrower
shall not assign its rights and interest hereunder without the prior written
consent of Bank, and any attempt by Borrower to assign without Bank's prior
written consent is null and void. Any assignment shall not release Borrower from
the Obligations. Applicable Law; Conflict Between Documents. This Note and,
unless otherwise provided in any other Loan Document, the other Loan Documents
shall be governed by and construed under the laws of the state named in Bank's
address shown above (Georgia) without regard to that state's conflict of laws
principles. If the terms of this Note should conflict with the terms of any loan
agreement or any commitment letter that survives closing, the terms of this Note
shall control. Borrower's Accounts. Except as prohibited by law, Borrower grants
Bank a security interest in all of Borrower's accounts with Bank and any of its
affiliates. Jurisdiction. Borrower irrevocably agrees to non-exclusive personal
jurisdiction in the state (Georgia) named in Bank's address shown above.
Severability. If any provision of this Note or of the other Loan Documents shall
be prohibited or invalid under applicable law, such provision shall be
ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note or other such document. Notices. Any notices to Borrower shall be
sufficiently given, if in writing and mailed or delivered to the Borrower's
address shown above or such other address as Borrower may specify in writing
form time to time, and to Bank, if in writing and mailed or delivered to Bank's
office address shown above or such other address as Bank may specify in writing
from time to time. Borrower agrees to give all written notices by registered or
certified mail, return receipt requested, all charges prepaid. In the event that
Borrower changes Borrower's address at any time prior to the date the
Obligations are paid in full, Borrower agrees to promptly give written notice of
said change of address by registered or certified mail, return receipt
requested, all charges prepaid. Plural; Captions. All references in the Loan
Documents to Borrower, Subsidiary, person, document or other nouns of reference
mean both the singular and plural form, as the case may be, and the term
"person" shall mean any individual, person or entity. The captions contained in
the Loan Documents are inserted for convenience only and shall not affect the
meaning or interpretation of the Loan Documents. Advances. Bank may, in its sole
discretion, make advances for the reasonable costs of collection, maintenance,
and protection of the Bank’s liens, which shall be deemed to be advances under
this Note, even though the stated principal amount of this Note may be exceeded
as a result thereof. Posting of Payments. All payments received during normal
banking hours after 2:00 p.m. local time at the office of Bank first shown above
shall be deemed received at the opening of the next banking

Page 4

--------------------------------------------------------------------------------

day. Joint and Several Obligations. Each corporate entity who signs this Note as
a Borrower (as defined herein) is jointly and severally obligated. Fees and
Taxes. Borrower shall promptly pay all documentary, intangible recordation
and/or similar taxes on this transaction whether assessed at closing or arising
from time to time. Waiver of Exemplary Damages. The parties agree that they
shall not have a remedy of punitive or exemplary damages against other parties
in any Dispute and hereby waive any right or claim to punitive or exemplary
damages they have now or which may arise in the future in connection with any
Dispute.

WAIVER OF JURY TRIAL. BORROWER AND BANK HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE THE RIGHT EITHER OF THEM MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY, BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THE
LOAN DOCUMENTS AND ANY OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED
IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR BANK ENTERING INTO THIS AGREEMENT. FURTHER, BORROWER
HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR THE BANK'S
COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE
EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION. NO REPRESENTATIVE OR AGENT OF neither THE BANK, NOR BANK'S COUNSEL
HAS THE AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS PROVISION.

Borrower acknowledges that the above paragraph has been expressly bargained for
by the Bank as part of the loan evidenced hereby and that, but for Borrower’s
agreement the Bank would not have extended the loan for the term and with the
interest rate provided herein.

     IN WITNESS WHEREOF, Borrower, as of the day and year first above written,
has caused this Note to be executed under seal.

  BORROWER:       1ST UNITED BANCORP, INC., a Florida corporation       By:  /s/
John Marino                                          
      John Marino, President

Taxpayer Identification Number: 65-0925265


STATE OF FLORIDA  )  COUNTY OF    Palm Beach            ) 


     The foregoing instrument was acknowledged before me this 2 day of July,
2008, by John Marino, as President of 1ST UNITED BANCORP, INC., a Florida
corporation, who   X   is personally known to me _____ or produced
_________________________ as identification.



(Notary Seal must be affixed)


My Commission Expires:

 /s/ Patricia Labelle                
Notary Public (signature)

_________________________
Notary Public

Page 5

--------------------------------------------------------------------------------